December 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     SONNY V. THOTTUMKAL, Appellant

NO. 14-13-00966-CV                          V.

                         GURNAIB SIDHU, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Gurnaib
Sidhu, signed September 9, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Sonny V. Thottumkal, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.